                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                       AT OWENSBORO

MICHAEL CHAD BOLDRY                                                                                   PLAINTIFF

v.                                                              CIVIL ACTION NO. 4:16-CV-P88-JHM

COLONEL LESLIE GIBSON et al.                                                                     DEFENDANTS


                              MEMORANDUM OPINION AND ORDER

         This matter is before the Court upon motions for summary judgment filed by Defendant

Colonel Leslie Gibson (DN 23) and Defendants Southern Health Partners, Inc., Dr. Henry Davis,

and Nurse Kendra Robinson (the “SHP Defendants”) (DN 26). Fully briefed, this matter is ripe

for adjudication. For the following reasons, Defendants’ motions for summary judgment

(DNs 23 & 26) will be granted.

                                       I. PROCEDURAL HISTORY

         Pro se Plaintiff Michael Chad Boldry initiated this 42 U.S.C. § 1983 prisoner civil rights

action by filing a complaint signed under penalty of perjury (DN 1) while he was incarcerated at

the Henderson County Detention Center (HCDC). Plaintiff also filed an amended complaint that

was signed under penalty of perjury (DN 10).1,2 The Court conducted an initial screening of

Plaintiff’s complaint and amended complaints pursuant to 28 U.S.C. § 1915A. On review, the

Court allowed official and individual-capacity claims for deliberate indifference to a serious

medical need and state-law claims of medical malpractice and the intentional infliction of

emotional distress to proceed against Dr. Davis and Nurse Robinson, who were employees of


1
  This document was actually filed as a “Motion for Leave to File an Amended Complaint,” but the Court granted
this motion and then construed the filing as an amended complaint (DN 13). The Court will henceforth refer to this
document as the amended complaint.
2
  Plaintiff also filed three other documents (DNs 9, 11, & 12) which the Court construed as motions for leave to file
an amended complaint and granted. However, these “amended complaints” were not signed under penalty of
perjury.
Southern Health Partners, Inc., (SHP), the entity contracted by HCDC to provide medical care to

inmates while Plaintiff was incarcerated there. The Court also allowed a constitutional claim of

deliberate indifference and a state-law claim for the intentional infliction of emotional distress to

proceed against Colonel Gibson, an HCDC official, in her individual capacity.

         After Defendants filed their instant motions for summary judgment, the Court entered an

Order directing Plaintiff to file a response. This Order provided Plaintiff guidance in responding

to a motion for summary judgment under Rule 56 of the Federal Rules of Procedure, including

pointing him to the requirement that he must “support his facts with affidavits (sworn witness

statements) and/or other documents contradicting the material facts asserted by Defendants” in

their motions (DN 37). The Court also attached a copy of Rule 56 to this Order. Despite this

guidance, Plaintiff filed unsworn responses to both motions for summary judgment with no

exhibits attached (DNs 38 & 39). Defendants then filed replies. Plaintiff thereafter filed

unsworn “amended responses” and an unsworn sur-reply, again with no exhibits attached

(DNs 43, 44, & 45).

                                                    II. FACTS3

         Plaintiff was incarcerated at HCDC from May 8, 2016, until January 12, 2017. When

Plaintiff completed a medical questionnaire upon his arrival at HCDC, he indicated that he had

been diagnosed with emphysema but that he was not currently taking any prescription

medications “that needed to be continued” while he was incarcerated at HCDC (DN 26-2, Ex. 1-

A, Standard Medical Questions). Shortly after he arrived at HCDC, he was placed in a medical




3
  If not otherwise noted, these facts are taken from Dr. Davis’s affidavit (DN 26-2) and Plaintiff’s medical records
(all other exhibits attached to DN 26) which were filed in support of the SHP Defendants’ motion for summary
judgment.


                                                          2
cell for detoxification and medical treatment as needed. Plaintiff remained in the medical unit

during his entire incarceration at HCDC.

       On June 2, 2016, Plaintiff completed a sick-call request to be seen by a doctor for his

emphysema and chronic obstructive pulmonary disease (COPD). He also requested an inhaler.

On June 6, 2016, Plaintiff was seen by a nurse who examined him and noted that his respirations

were even and unlabored and that his oxygen saturation was 98%. The nurse advised Plaintiff

that a doctor would review his records and the need for a consult. Dr. Davis reviewed Plaintiff’s

records that same day and determined Plaintiff had no acute changes requiring treatment at that

time. The next morning, a SHP nurse checked Plaintiff’s oxygen levels again to ensure that they

were normal, and they were.

       On June 11, 2016, Plaintiff again complained about his COPD and reported that it mostly

bothered him at bedtime. Even though Plaintiff’s oxygen level was normal and he did not appear

to have shortness of breath, the nurse noted that she would obtain orders for Plaintiff to have

Albuterol nebulizer treatments as needed. Dr. Davis entered an order for this breathing treatment

later that day, and Plaintiff received the treatment that night.

       On June 18, 2016, Plaintiff again requested to see medical staff due to his breathing

issues. The nurse that examined him noted that his oxygen levels were 98% and that he was not

showing any acute signs of distress, although he had diminished breath sounds and a slight

wheeze. The nurse provided another Albuterol breathing treatment, after which Plaintiff’s

oxygen levels were 99%.

       Plaintiff requested another breathing treatment on June 20, 2016, but upon examination

the nurse found that his lungs were clear, his oxygen levels were 97%, and he had no diminished

lung sounds or any symptoms of distress. The nurse explained to Plaintiff that he did not need a

breathing treatment and suggested that he try some deep breathing exercises. The following day

                                                   3
Dr. Davis gave orders for Plaintiff to receive Mucinex 600 mg twice a day and the use of his

inhaler, “2 puffs twice a day.” One week later, Plaintiff completed another sick-call slip, stating

that he was not receiving his mucus pills.

       On June 29, 2016, Plaintiff underwent a standard history and physical examination.

During this examination, Plaintiff reported to the nurse that he had previously been hospitalized

for “COPD Emphazema” and that he was currently taking Prilosec and using an inhaler (DN 26-

4, Admission Data/History and Physical Form).

       On July 3, 2016, Plaintiff completed another sick-call slip, this time indicating that he

would like to be moved out of his medical cell. That same day, Plaintiff received another

Albuterol breathing treatment. SHP progress notes indicate that on July 5, 2016, Plaintiff still

wanted to be moved out of his medical cell, but that medical staff would not move him as long as

he claimed to have ongoing respiratory issues for which he was receiving treatment.

       On August 2, 2016, Dr. Davis re-evaluated Plaintiff due to his ongoing complaints of a

bedtime cough, COPD, and shortness of breath. Dr. Davis gave Plaintiff Mucinex and his

inhaler (which Plaintiff declined). Dr. Davis noted that Plaintiff was still requesting breathing

treatments but did not have any wheezing present. Dr. Davis also noted that Plaintiff was to

continue receiving Prilosec for gastroesophageal reflux disease (GERD), which is more

commonly known as acid reflux.

       On August 22, 2016, Plaintiff again refused his inhaler. In the following weeks, Plaintiff

continued to request to be moved out of his medical cell stating he did not need any continuing

treatment.

       On October 9, 2016, Plaintiff told a SHP nurse that he wanted to discontinue the use of

his inhaler and leave his medical cell because he had been classified to work and he did not need

his inhaler. Plaintiff also told the SHP nurse that he was doing 1,000 pushups per day.

                                                 4
       On October 28, 2016, Plaintiff complained of shortness of breath. Dr. Davis noted that

his x-ray showed “bullous emphysema” and determined that Plaintiff needed to remain on his

prescription medications and that he was not a candidate for the work program.

       On November 8, 2016, Plaintiff completed another sick-call form on which he stated:

“Just found out I don’t even have COPD” (DN 26-7, Ex. 1-E). The following day, Plaintiff

completed a sick call slip which stated: “Dr. Mucoria from Owensboro Hospital (pulmonologist)

. . . has records showing I don’t have emphysema (COPD) and want medical to call and he will

fax information showing I don’t have COPD” (DN 26-8, Ex. 1-F).

       On November 14, 16, and 17, 2016, Plaintiff filled out three more sick-call slips, again

insisting that he did not have COPD and that he should be released from his medical cell. On

November 21, 2016, Dr. Davis reviewed Plaintiff’s records and determined that Plaintiff should

not be released from his medical cell because Plaintiff had a documented history of COPD and

was receiving treatment which he had requested for such.

                                   III. LEGAL STANDARD

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the

basis for its motion and identifying that portion of the record that demonstrates the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

moving party satisfies this burden, the non-moving party thereafter must produce specific facts

demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

       Assuming the moving party satisfies its burden of production, the nonmovant “must—by

deposition, answers to interrogatories, affidavits, and admissions on file—show specific facts

                                                 5
that reveal a genuine issue for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir.

2014) (citing Celotex, 477 U.S. at 324). “[N]ot every issue of fact or conflicting inference

presents a genuine issue of material fact which requires the denial of a motion for summary

judgment.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). “The pivotal

question is whether the party bearing the burden of proof has presented a jury question as to each

element in the case.” Hartsel v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The evidence of the

non-moving party is to be believed, Anderson, 477 U.S. at 255, and all reasonable inferences that

may be drawn from the facts placed before the Court must be drawn in favor of the opposing

party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       However, the fact that a plaintiff is pro se does not lessen his obligations under Rule 56.

“The liberal treatment of pro se pleadings does not require the lenient treatment of substantive

law, and the liberal standards that apply at the pleading stage do not apply after a case has

progressed to the summary judgment stage.” Johnson v. Stewart, No. 08-1521, 2010 U.S. App.

LEXIS 27051, at *7 (6th Cir. May 5, 2010) (citations omitted). The Sixth Circuit has made clear

that, when opposing summary judgment, a party cannot rely on allegations or denials in unsworn

filings and that a party’s “status as a pro se litigant does not alter [this] duty on a summary

judgment motion.” Viergutz v. Lucent Techs., Inc., 375 F. App’x 482, 485 (6th Cir. 2010); see

also United States v. Brown, 7 F. App’x 353, 354 (6th Cir. 2001) (affirming grant of summary

judgment against a pro se plaintiff because he “failed to present any evidence to defeat the

government’s motion”). However, statements in a verified complaint that are based on personal

knowledge may function as the equivalent of affidavit statements for purposes of summary

judgment. Weberg v. Franks, 229 F.3d 514, 526 n.13 (6th Cir. 2000); Williams v. Browman, 981

F.2d 901, 905 (6th Cir. 1992).



                                                  6
                                          IV. ANALYSIS

       Section 1983 creates no substantive rights, but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       The Eighth Amendment protects convicted prisoners from the “unnecessary and wanton

infliction of pain.” U.S. Const. amend. VIII. An Eighth Amendment claim requires a plaintiff to

prove two distinct components - one objective and one subjective. First, the alleged deprivation

must be, objectively, “sufficiently serious,” i.e., the “official’s act or omission must result in the

denial of the minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825,

834 (1970) (citations and internal quotation marks omitted). Second, the official must have been

“deliberately indifferent” to the inmate’s health or safety. Id.

       To satisfy the objective component of an Eighth Amendment deliberate indifference

claim, Plaintiff must show the existence of a sufficiently serious medical need, meaning that he

is “incarcerated under conditions posing a substantial risk of serious harm.” Napier v. Madison

Cty., 238 F.3d 739, 742 (6th Cir. 2001) (citing Farmer, 511 U.S. at 834).

       The subjective component of the Eighth Amendment standard is met “where a plaintiff

demonstrates that prison officials acted with ‘deliberate indifference’ to a serious medical need,”

which “is the equivalent of ‘recklessly disregarding that risk.’” McCarthy v. Place, 313 F.

App’x 810, 814 (6th Cir. 2008) (quoting Farmer, 511 U.S. at 836). In other words, “[s]atisfying

the objective component ensures that the alleged deprivation is sufficiently severe, while

                                                   7
satisfying the subjective component ‘ensures that the defendant prison official acted with a

sufficiently culpable state of mind.’” Quigley v. Tuong Vinh Thai, 707 F.3d 675, 681 (6th Cir.

2013) (quoting Smith v. Carpenter, 316 F.3d 178, 183-84 (2d Cir. 2003)). Under the subjective

prong, a plaintiff must show: (1) “the official being sued subjectively perceived facts from which

to infer substantial risk to the prisoner”; (2) the official “did in fact draw the inference”; and

(3) the official “then disregarded that risk.” Rouster v. Cty. of Saginaw, 749 F.3d 437, 446 (6th

Cir. 2014).

       In addition, in Alspaugh v. McConnell, the Sixth Circuit held as follows:

       “[W]e distinguish between cases where the complaint alleges a complete denial of
       medical care and those cases where the claim is that a prisoner received inadequate
       medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).
       Where a prisoner alleges only that the medical care he received was inadequate,
       “federal courts are generally reluctant to second guess medical judgments.” Id.
       However, it is possible for medical treatment to be “so woefully inadequate as to
       amount to no treatment at all.” Id.

643 F.3d 162, 169 (6th Cir. 2011).

       The Sixth Circuit has also held that “[a] plaintiff alleging deliberate indifference must

show more than negligence or misdiagnosis of an ailment.” Johnson v. Karnes, 398 F.3d 868,

874 (6th Cir. 2005). A plaintiff must also show that his claim involves more than a difference of

opinion between the plaintiff and a doctor regarding the plaintiff’s diagnosis and treatment.

Westlake v. Lucas, 537 F.2d at 860, n.5.

                   A. The SHP Defendants’ Motion for Summary Judgment

                              1. Individual-Capacity Claims

                                         a. Dr. Davis

       In his amended complaint, which was signed under penalty of perjury, Plaintiff states that

he has emphysema, COPD, and spots on his lungs which require certain “breathing treatments.”

(DN 10, p. 7). In his unsworn response to the SHP Defendants’ motion for summary judgment,

                                                   8
Plaintiff claims that Dr. Davis violated his rights by “telling medical on 6/6/16 to give Plaintiff

breathing treatments whenever requested but then telling medical to never give him breathing

treatments again a week later without even seeing Plaintiff.” (DN 39, Pl.’s Resp.). Plaintiff also

claims that Dr. Davis violated his rights by “waiting two months” to physically examine

Plaintiff. (Id.). Finally, Plaintiff claims that, as a result of Dr. Davis’s actions, he “suffered

every night and almost died from not being able to breathe.” (Id.).

        Despite Defendants’ arguments to the contrary, Plaintiff’s breathing conditions may

constitute sufficiently serious medical conditions to satisfy the objective component of a

deliberate indifference claim under the Eighth Amendment. However, the undisputed facts show

that Dr. Davis was not deliberately indifferent to these medical conditions. The Court first turns

to Plaintiff’s claim that Dr. Davis showed deliberate indifference by failing to personally

examine Plaintiff for “two months” despite his serious medical conditions. The affidavit

submitted by Dr. Davis does show that Plaintiff requested to be seen by a doctor on June 2, 2016,

and that he was not personally examined by Dr. Davis until August 2, 2016. However, Dr.

Davis’s affidavit establishes that, during this period, not only was Plaintiff regularly seen by a

nurse for his breathing conditions, but that Dr. Davis himself continually reviewed Plaintiff’s

medical reports, prescribed Albuterol breathing treatments for Plaintiff on June 11, 2016, and

ordered that Plaintiff receive “Mucinex 600 mg twice a day and use of his Beclovent Inhaler, 2

puffs twice a day” on June 21, 2016 (DN 26-2, Davis Aff., ¶¶ 11-12, 15 ). Then, on August 2,

2016, when Dr. Davis physically examined Plaintiff for his “ongoing complaints of bedtime

cough and COPD,” Dr. Davis gave Plaintiff “Mucinex and his inhaler (which Plaintiff declined)”

and noted that Plaintiff was to continue receiving Prilosec for GERD.

        Moreover, although Plaintiff argues, without any evidentiary support, that Dr. Davis

ordered him to receive breathing treatments “whenever requested” and then arbitrarily withdrew

                                                   9
that order one week later, Dr. Davis’s affidavit establishes that on June 11, 2016, he ordered that

Plaintiff receive “Albuterol nebulizer treatments as needed” (DN 26-2, Davis Aff., ¶¶ 11-12).

This affidavit also shows that Plaintiff received Albuterol treatments on June 11, 18, and July 3,

2016, when the nurse seeing Plaintiff determined that such treatment was appropriate (DN 26-2,

Davis Aff., ¶¶ 12-13, & 21). Shortly after this, Plaintiff began requesting to be moved out of his

medical cell because he believed he no longer needed medical treatment for his various

conditions. And, on November 1, 2016, Plaintiff submitted a sick-call request form stating that

an outside pulmonologist had determined that he had “no COPD Emphazema” and requested

“medical” to have his records from this pulmonologist faxed to them (DN 26-2, Ex. 1-G, p. 2).

       Plaintiff’s complaints against Dr. Davis essentially rest on the fact that Plaintiff disagreed

with how Dr. Davis chose to treat his breathing conditions. However, as stated above, a plaintiff

must show that his Eighth Amendment claim involves more than a difference of opinion between

the plaintiff and a doctor regarding the plaintiff’s diagnosis and treatment. Westlake v. Lucas,

537 F.2d at 860, n.5. This, Plaintiff has not done. Indeed, based upon the undisputed evidence,

the Court concludes that no reasonable jury could conclude that Dr. Davis knew of and

recklessly disregarded Plaintiff’s breathing conditions.

       Therefore, the Court will grant summary judgment in favor of Dr. Davis on the Eighth

Amendment claim the Court allowed to proceed against him in his individual capacity.

                                    b. Nurse Robinson

       In his amended complaint, Plaintiff indicates that Nurse Robinson violated his rights

when, after he had received Prilosec for five months, Nurse Robinson discontinued it “stating

that it was SHP’s policy not to supply acid reflux medicine indefinitely.” (DN 10, Amended

Compl., p. 9). Plaintiff writes that after Nurse Robinson discontinued Prilosec, “his reflux flared

up and became very painful.” (Id., p. 8).

                                                 10
         A review of the evidence presented leads the Court to conclude that Nurse Robinson is

entitled to summary judgment on this matter. First, Plaintiff has failed to produce evidence in

response to the SHP Defendants’ motion for summary judgment upon which a reasonable jury

could conclude that he faced a risk of substantial harm unless he received Prilosec. As the Tenth

Circuit has observed, “GERD—also known as acid reflux—is a common problem and in many

instances is not a serious condition warranting Eighth Amendment scrutiny.” Tennyson v.

Raemisch, 638 F. App’x 685, 689 (10th Cir. 2015). Indeed, various courts have concluded that

acid reflux does not constitute an objectively serious medical condition. Watson-El v. Wilson,

No. 08-CV-14727, 2010 U.S. Dist. LEXIS, at *34 (N.D. Ill. Sept. 15, 2010) (“The court finds as

a matter of law that the plaintiff’s acid reflex did not rise to the level of a serious medical need

for purposes of Eighth Amendment analysis.”); Fox v. Rodgers, No. 08-CV-14727, 2010 U.S.

Dist. LEXIS 63094, at *7 (E.D. Mich. June 8, 2010) (“Plaintiff falls short of satisfying the

objective component. He did not present any authority for the proposition that his acid reflux

disease presented a serious medical need.”), report and recommendation adopted, 2010 U.S.

Dist. LEXIS 63112 (E.D. Mich. June 25, 2010); Ross v. McGinnis, No.00-cv-0275E, 2004 U.S.

Dist. LEXIS 9367, at *26 (W.D.N.Y. Mar. 29, 2004) (diagnosis of chronic dyspepsia, a small

hiatal hernia, and mild reflux esophagitis does not constitute a serious medical need). Other

courts have found that acid reflux may constitute a serious medical need where it is accompanied

by more than vague complaints of pain, such as five days of vomiting acid while sleeping, Bell v.

Jendell, 980 F. Supp. 2d 555, 560 (S.D.N.Y. 2013), or interference with the ability to eat, Lane v.

Corizon Healthcare, No. 3:13-CV-519 JD, 2013 U.S. Dist. LEXIS 136359 (N.D. Ind. Sept. 23,

2013).

         Moreover, although neither party disputes that Nurse Robinson discontinued his

medication, there is nothing in the record to show that she “subjectively perceived facts from

                                                  11
which to infer” that this discontinuation would cause “substantial risk” to Plaintiff. Rouster, 749

F.3d at 446 (6th Cir. 2014). Indeed, Plaintiff does not indicate that he ever informed Nurse

Robinson of his pain or any other symptoms that occurred as a result of the discontinuation of

the medication. Thus, the Court also concludes that there is not sufficient evidence upon which a

reasonable jury could find that Nurse Robinson was deliberately indifferent to Plaintiff’s GERD

diagnosis. See, e.g., Tennyson, 638 F. App’x at 689-90 (holding that physician who had

previously prescribed medication for GERD but discontinued it did not show deliberate

indifference because there was no evidence that the plaintiff ever told the physician about “the

particular severity of his [resulting] pain” or any other resulting symptoms).

       As such, the Court will grant summary judgment in favor of Nurse Robinson on the

Eighth Amendment claim that the Court allowed to proceed against her in her individual

capacity.

                                2. Official-Capacity Claims

       The Court next turns to the official-capacity claims it allowed to proceed against Dr.

Davis and Nurse Robinson based upon Plaintiff’s statement in his amended complaint that Nurse

Robinson told him it that was “SHP’s policy not to supply acid reflux medicine indefinitely.”

(DN 10, Amended Compl., p. 9). Plaintiff’s official-capacity claims against Dr. Davis and Nurse

Robinson are deemed claims against their employer, SHP. See, e.g., Smith v. Davis, 5:17-CV-

P187-GNS, 2018 U.S. Dist. LEXIS 41882, at *16 (W.D. Ky. Mar. 14, 2018) (finding official-

capacity claim against a Correct Care Solutions (CCS) employee to be against CCS itself);

Prather v. Corr. Care Solutions, No. 3:16-CV-P60-JHM, 2016 U.S. Dist. LEXIS 65363, at *12

(W.D. Ky. May 18, 2016) (same).

       The Sixth Circuit has held that the same analysis that applies to § 1983 claims brought

against municipalities applies to private corporations contracted to provide medical services to

                                                12
inmates. See, e.g., Parsons v. Caruso, 491 F. App’x 597, 609 (6th Cir. 2012) (recognizing that a

“Monell4 custom or policy claim” can be brought under § 1983 against a private corporation that

provides medical care to inmates); Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th

Cir. 2011) (applying Monell’s municipal liability standard to the private corporation that had

been contracted to operate a jail) (citing Street v. Corr. Corp. of Am., 102 F. 3d. 810, 814 (6th

Cir. 1996)). Thus, to establish § 1983 liability against a corporation like SHP, a plaintiff must

show that the defendant implemented a policy that caused the deprivation of the plaintiff’s

Eighth Amendment rights. Starcher v. Corr. Med. Sys., Inc., 7 F. App’x 459, 465 (6th Cir.

2001).

         Significantly, the Sixth Circuit has specifically held that “[t]here can be no Monell

municipal liability under §1983 unless there is an underlying unconstitutional act.” Wilson v.

Morgan, 477 F.3d 326, 340 (6th Cir. 2007) (specifically holding that because the jury found no

constitutional violation by the individual defendants, “the county could not have been found

liable. . . for an allegedly unconstitutional custom or policy”) (citing City of Los Angeles v.

Heller, 475 U.S. 796, 799 (1986)); see also S.L. v. Pierce, Twp. Bd. of. Trs., 771 F.3d 956, 963

(6th Cir. 2014) (holding that “an attempt to impose municipal liability under § 1983 requires an

underlying violation of the § 1983 claimant’s rights”); Ewolski v. City of Brunswick, 287 F.3d

492, 516 (6th Cir. 2002) (“Where, as here, a municipality’s liability is alleged on the basis of the

unconstitutional actions of its employees, it is necessary to show that the employees inflicted a

constitutional harm.”); Watkins v. City of Battle Creek, 273 F.3d 682, 687 (6th Cir. 2001) (“If no

constitutional violation by the individual defendants is established, the municipal defendants

cannot be held liable under § 1983.”).


4
  In Monell v. N.Y. Dep’t of Soc. Servs., 436 U.S. 658 (1979), the Supreme Court set forth the standard for municipal
liability under § 1983.

                                                         13
       In light of the above jurisprudence, SHP is entitled to summary judgment in its favor

because the Court has already determined that no reasonable jury could conclude that either

individual SHP Defendant violated Plaintiff’s Eighth Amendment rights.

                          3. Plaintiff’s Outstanding Arguments

       In his unsworn “amended response” to the SHP Defendants’ motion for summary

judgment, Plaintiff makes some additional arguments which the Court deems it prudent to

address. First, Plaintiff argues that his signature was forged on a form, allegedly signed on

December 16, 2016, which states he is refusing all medical treatment and releasing SHP from

liability relating to same. (DN 26-10, Ex. 1-H, Refusal of Medical Treatment and Release of

Responsibility Form). The Court has reviewed this form, and it appears to the Court that

someone actually signed “Refusal to Sign” on the line provided for the inmate’s signature.

However, the Court finds that this disputed fact is not material because, even if Plaintiff refused

to sign this form, no reasonable jury could conclude, based upon the undisputed evidence

presented to the Court, that either individual SHP Defendant was deliberately indifferent to

Plaintiff’s serious medical needs.

       Plaintiff also argues in this amended response that the medical records attached to the

SHP Defendants’ motion for summary judgment have been altered because they do not show the

provider’s response to his sick-call slips. However, even if this true, Plaintiff does not explain

how the supposedly missing information from any of the “altered” medical slips affects his

claims in any way. He also fails to attach any “complete,” “unaltered” sick-call slips to his

response so that the Court can make such a determination of its own accord.

       Finally, Plaintiff argues in this amended response that both another inmate and his mother

will testify at trial regarding the lack of medical treatment Plaintiff received at HCDC and the

suffering this caused Plaintiff. However, as noted above, once a defendant has moved for

                                                 14
summary judgment under Rule 56 and presented evidence in support of its motion, it is

Plaintiff’s burden to present evidence at this stage, in response to the motion for summary

judgment, that “show[s] specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at

726 (citing Celotex, 477 U.S. at 324).

        For these reasons, the Court concludes that these arguments are unmeritorious and do not

change the Court’s determination that the SHP Defendants have met their burden in showing that

they are entitled to judgment in their favor.

                    B. Colonel Gibson’s Motion for Summary Judgment

        The Court next to turns to Col. Gibson’s motion for summary judgment. In his amended

complaint, Plaintiff states that Col. Gibson turned a “blind eye” to the SHP Defendants alleged

violations of his rights and “failed to protect [P]laintiff from wanton infliction of pain . . . .”

(DN 10, Amended Compl., p. 10). In the affidavit submitted with her motion for summary

judgment, Col. Gibson avers that she “responded to each of [Plaintiff]’s medical complaints by

having him seen by [SHP] medical staff.” (DN 23-2, Gibson Aff., ¶ 8). She also notes that

Plaintiff was “housed in the medical unit” during his entire incarceration at HCDC and was seen

by SHP medical staff on 25 occasions during his months-long stay there. (DN 23-2, Gibson Aff.,

¶ 5).

        The Sixth Circuit has held that a non-medically trained officer does not act with

deliberate indifference to an inmate’s medical needs when she “reasonably defer[s] to the

medical professionals’ opinions.” McGaw v. Sevier Cty., 715 F. App’x 495, 498 (6th Cir. 2017)

(quoting Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir. 2006)). Several other courts have

also recognized that jail officials are entitled to rely on the judgment of medical professionals

regarding the appropriate course of medical treatment. McGee v. Adams, 721 F.3d 474, 483

(7th Cir. 2013); Arnett v. Webster, 658 F.3d 742, 755 (7th Cir. 2011); see also Fantone v.

                                                   15
Herbik, 528 F. App’x 123, 128 (3d Cir. 2013); Baker v Cty. of Missaukee, No. 1:09-cv-1059,

2016 U.S. Dist. LEXIS 44565, at *36 (W.D. Mich. Mar. 3, 2016). Indeed, as the Third Circuit

has reasoned, where “a prisoner is under the care of medical experts . . . a non-medical prison

official will generally be justified in believing that the prisoner is in capable hands.” Spruill v.

Gillis, 372 F.3d 218, 236 (3d Cir. 2004).

       Here, the undisputed evidence establishes that Col. Gibson referred Plaintiff to the SHP

medical staff for his medical issues and that Plaintiff regularly received treatment by the SHP

medical staff. Moreover, despite Plaintiff’s broad claims to the contrary in his amended

complaint, he has presented no specific evidence that Col. Gibson had reason to know or believe

that the treatment he was receiving from these medical professionals was inadequate. See, e.g.,

Stine v. State Farm Fire & Cas. Co., 428 F. App’x 549, 550 (6th Cir. 2011) (“[A] conclusory

affidavit bypasses the specific-facts requirement of Federal Rule of Civil Procedure 56 necessary

to forestalling summary judgment.”). Thus, the Court concludes that no reasonable jury could

find that Col. Gibson acted with deliberate indifference to Plaintiff’s serious medical needs.

       For these reasons, the Court will grant summary judgment in favor of Col. Gibson as to

Plaintiff’s Eighth Amendment claim against her.

                                   C. State-Law Claims

       The Court’s grant of summary judgment to all Defendants on Plaintiff’s constitutional

claims leaves before the Court only Plaintiff’s state-law claims against each Defendant. Where,

as here, a district court has dismissed all of the claims over which it had original jurisdiction, the

court may decline to exercise supplemental jurisdiction over the remaining claims. See 28

U.S.C. § 1367(c)(3). The decision whether to exercise supplemental jurisdiction over a claim is

purely discretionary and depends on judicial economy, convenience, fairness, and comity.

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009); Musson Theatrical, Inc. v. Fed.

                                                  16
Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996). As a rule of thumb, however, “[w]hen all

federal claims are dismissed before trial, the balance of considerations usually will point to

dismissing the state law claims . . . .” Musson Theatrical, Inc., 89 F.3d at 1254-55. Indeed, as

the Sixth Circuit has observed: “[T]he Supreme Court’s general comity-related principle [is] that

residual supplemental jurisdiction be exercised with hesitation, to avoid needless decisions of

state law.” Experimental Holdings, Inc. v. Farris, 503 F.3d 514, 522 (6th Cir. 2007) (citing

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). In light of these guiding

principles, the Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining

state-law claims and will therefore deny without prejudice Defendants’ motion for summary

judgment on these claims.

                                    V. CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that the motions for summary

judgment filed by Colonel Gibson (DN 23) and the SHP Defendants (DN 26) are GRANTED.

Plaintiff’s remaining state-law claims will be dismissed without prejudice.

Date:   March 28, 2019




cc:     Plaintiff, pro se
        Counsel of Record
4414.011




                                                 17
